Opinion by
Orlady, J.,
The plaintiffs base their right to a decree in this proceeding in equity upon two facts : 1. That the defendant, as an attorney at law, was regularly employed to preserve their interest *517in the reversion of a life estate, and, pursuant to this employment, acted for them. 2. While acting as attorney for the plaintiffs he fraudulently managed the business intrusted to his professional care, and made profit thereby. The prayer of the bill was to declare the defendant a trustee of two thirds of the profits of the enterprise. The evidence, taken in support and in denial of the bill, fully sustains the findings of fact as determined in the court below; and the conclusion of law, that there never existed between the plaintiffs and defendant any relation such as attorney and client, or as trustee and cestui que trust, correctly disposes of the case.
The assignments of error are overruled, and the decree is affirmed.